Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Double Patenting
The amendments to claims 12-14 filed 8/9/2021 overcome the statutory double patenting rejection in the final rejection of 2/9/2021.
A terminal disclaimer was filed 2/1/2021.
As a result, no double patenting rejections are applicable to claims 1-7 and 9-21.

Claim Rejections - 35 USC § 103 or 35 USC § 102

In Applicant’s response filed 2/1/2021, it was argued:
“…Furthermore, Applicants respectfully submit that claim 15 has been amended to recite, in part, “wherein a direct current (DC) offset voltage is generated at an output node of each transimpedance amplifier of the first plurality of LIDAR measurement channels.” Amended claim 15 (emphasis added). Thus, Applicants submit that amended claim 15 and its associated dependent claims are allowable over the cited art…”
In the amendment filed 8/9/2021, independent claims 1, 12 and 15 were reworded to include as follows:
Claim 1 – “…a controller configured to provide a direct current (DC) voltage offset signal to the amplifier of the return signal receiver of each of the first plurality of LIDAR measurement channels…”
Claim 12 – “…a controller configured to provide a direct current (DC) voltage offset signal to the amplifier of each of the LIDAR receive channels…”
Claim 15 – “…providing a direct current (DC) offset voltage to the amplifier of the return signal receiver of each of the first plurality of LIDAR measurement channels…”
A reconsideration of the cited prior art along with an updated search did not reveal any references, when taken alone or in combination, that would warrant a rejection under 35 USC § 103 or 35 USC § 102, when the limitations recited above are taken in context.
As a result, claims 1-7 and 9-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645